HAZEL, District Judge.
This action is for breach of contract, and the defendant has filed a demurrer to the complaint on the general ground that the complaint does not state facts sufficient to constitute a cause of action. The specific grounds of demurrer are that the contract alleged in the complaint is void for lack of mutuality, and is indefinite in time and revocable without liability to either party. I have examined into the matter, and think the demurrer should be overruled, with-costs. Such an order may be entered and the defendant have leave to interpose answer within 20 days.